Citation Nr: 1503859	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 5, 2011, and a rating in excess of 70 percent since October 5, 2011.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to October 5, 2011.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted entitlement to service connection for PTSD and awarded a 30 percent rating effective May 29, 2009.  In a June 2011, statement of the case, the Veteran's PTSD rating was increased to 50 percent effective May 29, 2009.  In a July 2012 rating decision, the Veteran's PTSD rating was increased to 70 percent effective October 5, 2011, and he was granted entitlement to a TDIU effective October 5, 2011.  As the Veteran has not been awarded a full grant of the benefit sought, the claim for increase for PTSD remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the VARO in San Diego, California in January 2011.  

The Board remanded the Veteran's claim for the scheduling of a video conference hearing before the Board in September 2014.  In correspondence dated in October 2014, the Veteran's representative indicated that the Veteran withdrew his request for a hearing.  

The issue of entitlement to an effective date prior to October 5, 2011, for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 5, 2011, the Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity.  It has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

2.  Since October 5, 2011, the Veteran's PTSD has been shown to cause occupational and social impairment, with deficiencies in most areas.  It has not been shown to cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2011, criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).

2.  Since October 5, 2011, criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other  development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and records from the Social Security Administration (SSA) have been obtained.  The Veteran denied receiving private psychiatric treatment at his DRO hearing.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined through his representative.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither Veteran nor his representative has generally objected to the adequacy of those examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran did argue to a VA examiner in 2011 that he was frustrated with an earlier examination report in that he felt that it had not fully captured all of his psychiatric symptomatology.  However, he was provided with additional VA examinations and therefore had a full opportunity to report his psychiatric symptomatology.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for PTSD in May 2009.  As noted, in a November 2009  rating decision, a rating of 30 percent was granted under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 29, 2009, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a June 2011 statement of the case, the Veteran's PTSD rating was increased to 50 percent effective May 29, 2009.  In a July 2012 rating decision, the Veteran's PTSD rating was increased to 70 percent effective October 5, 2011.  As such, the Board must consider both whether a rating in excess of 70 percent is warranted, and if a rating in excess of 50 percent is warranted earlier than October 5, 2011.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

VA treatment reports reflect that the Veteran was seen for a behavioral health intake in April 2009.  He reported depression related to the death of his father and due to his job.  He reported anxiety related to a fear of being laid off.  He also endorsed problems falling and staying asleep.  He endorsed difficulty concentrating and focusing.  He indicated that he enjoyed spending time with his grandchildren, but only had interest in staying home.  He endorsed flashbacks and recurring nightmares, but no suicidal or homicidal ideations and no audio or visual hallucinations.  Mental status examination revealed that the Veteran was dressed normally with good hygiene.  His motor activity was normal and he was cooperative with good eye contact.  His speech was of normal rate and volume and his thought process was linear.  His mood was depressed and his affect was congruent.  He was alert and oriented in three spheres with fair insight and judgment.  The Veteran was diagnosed with major depressive disorder and PTSD and assigned a global assessment of functioning score of 60.  The Veteran was seen for depressive symptoms in May 2009.  The Veteran reported approximately six hours of restless sleep per night and fair memory, focus and concentration.  The Veteran reported a history of lifelong anxiety and mood lability and nightmares and a short temper since service.  He endorsed problems with anger management and trouble dealing appropriately with conflict.  Mental status examination revealed that he was casually and neatly dressed and adequately groomed.  He was friendly and cooperative with no abnormal movements reported or observed.  His speech was of normal rate, volume,  rhythm, and tone.  His thought process was linear and goal directed and he was alert and oriented in three spheres with fair to good insight and judgment.  He denied suicidal and homicidal ideations and audio and visual hallucinations.  The examiner assessed the Veteran with major depressive disorder, PTSD, and bereavement related to the death of his father and assigned a GAF score of 50.  In February 2010, the Veteran was noted to have a history of depressive symptoms.  Mental status examination revealed that the Veteran was casually and neatly dressed and adequately groomed.  He was friendly and cooperative with no abnormal movements or reported or observed and he spoke with normal rate, rhythm, volume, and tone.  He was anxious with linear and goal directed thoughts and no suicidal or homicidal ideations or audio or visual hallucinations present.  He was alert and oriented in three spheres and had fair to good insight and judgment.  The examiner assessed the Veteran with a labile mood, impaired cognition, high anxiety, and disrupted sleep.  He was assessed with major depressive disorder, PTSD, and bereavement and assigned a GAF score of 50.  

In November 2010, the Veteran reported six hours of restless sleep per night.  Mental status examination revealed that the Veteran was friendly and cooperative with neat and casual dress and adequate grooming.  No abnormal movements were reported or observed and his speech was of normal rate, rhythm, volume, and tone.  His affect was anxious and his thought processes were linear and goal directed with no suicidal or homicidal ideations or audio or visual hallucinations reported.  The Veteran was alert and oriented in three spheres and his insight and judgment were fair to good.  The Veteran was assessed with major depressive disorder, PTSD, and bereavement and assigned a GAF score of 55.  

In December 2010, the Veteran reported that he was sleeping six and one half hours per night which was improved on medication.  Mental status examination revealed that the Veteran was friendly and cooperative with neat and casual dress and adequate grooming.  No abnormal movements were reported or observed and his speech was of normal rate, rhythm, volume, and tone.  His affect was anxious and his thought process was linear and goal directed with no suicidal or homicidal ideations or audio or visual hallucinations reported.  The Veteran was alert and oriented in three spheres and his insight and judgment were fair to good.  The Veteran was assessed with major depressive disorder, PTSD, and bereavement and assigned a GAF score of 55.  In January 2011, the Veteran reported that he was sleeping six and a half hours and he had improved energy on medication.  Mental status examination revealed that he was casually and neatly dressed and adequately groomed with friendly and cooperative behavior and no abnormal movements reported or observed.  His speech was of normal rate, rhythm, volume, and tone.  He was anxious, but with goal directed thought process and no suicidal or homicidal ideations or audio or visual hallucinations reported.  He was alert and oriented in three spheres with fair to good insight and judgment.  The examiner assessed the Veteran with major depressive disorder, PTSD, and bereavement and assigned a GAF score of 62.  In May 2011, the Veteran reported anxiety and low mood but he denied suicidal and homicidal ideations.  His thinking was clear and he denied hallucinations and delusions.  He reported nightmares and five hours of sleep per night (improved from three and a half to four hours with medication).  Mental status examination revealed that the Veteran had appropriate behavior and dress and his speech was logical.  His affect was anxious and constricted with a good range of congruous reactivity.  His thought process was linear with nightmares and poor sleep reported.  His cognition and insight were within normal limits.  The Veteran was diagnosed with PTSD, major depressive disorder, and bereavement and assigned a GAF score of 62.  

In May 2012, the Veteran was evaluated by mental health for bariatric surgery.  He reported nightmares once per month, flashbacks once or twice a year, and difficulty with sleep related to anxiety.  He also endorsed trouble with anger control and depression.  The Veteran denied audio and visual hallucinations.  The Veteran indicated that he was married to his first wife for twenty-one years and to his current wife for twenty years.  Mental status examination revealed that the Veteran's grooming and hygiene were within normal limits as was his motor activity.  His attitude was cooperative and he had good eye contact.  His speech was of normal rate, rhythm, and volume and his flow of thought was linear.  His thought content was appropriate and he denied audio and visual hallucinations.  His mood was pleasant and his affect was consistent with his mood.  He was alert and oriented in three spheres and his insight and judgment were intact.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 55.  The Veteran also participated in group therapy for PTSD at times during the time period addressed.  

The Veteran's spouse and son submitted statements dated in June 2009.  The Veteran's spouse indicated that he had "triggers" which resulted in flashbacks.  She noted that he frequently awoke screaming after he fell asleep at night.  She stated that the Veteran had trouble with his temper when things did not go the way he thought they should.  The Veteran's son indicated that while he was growing up there were several instances when the Veteran had outbreaks of crying, nightmares, and on one occasion violence.  He indicated that the Veteran's crying spells still occurred.  He reported that on one occasion the Veteran "hit the deck" because he heard a juice box explode at a children's baseball game and another time when his father had a nightmare after watching the movie Platoon.  

At an October 2009 VA examination, the Veteran endorsed poor concentration, exaggerated startle response, depression, angry outbursts, irritability, social isolation, and chronic sleep impairment.  He described a good relationship with his mother, father, and three siblings as well as his wife and four adult children.  He indicated that he had worked for nine years as a manager of telecommunications until being laid off six months prior to the examination.  The Veteran indicated that he had been told that it was because of a reduction in force, but he questioned such a rationale as he had previously gotten into "pretty heated shouting matches" with three different coworkers.  Mental status examination revealed that the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  He maintained eye contact during the examination.  His affect and mood were anxious and depressed.  The examiner indicated that the Veteran depression was near continuous, but not severe and did not affect his ability to function independently.  His communication and speech were within normal limits.  The examiner noted that the Veteran showed impaired attention and/or focus when trying to read.  The Veteran denied panic attacks.  There was no history of delusions or hallucinations and no delusions or hallucinations were observed.  Obsessional rituals were absent.  His thought processes were appropriate with no slowness of thought or confusion.  His judgment was not impaired and abstract thinking was normal.  The Veteran noted that the Veteran's memory was only mildly impaired in terms of forgetting names, directions, and recent events.  Suicidal and homicidal ideations were absent.   The examiner diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 60.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner indicated that the Veteran did not appear to pose any threat of danger to himself or others.  

At a January 2011 hearing before a DRO, the Veteran testified that he last worked in May 2009 and when he was working he was accused of being very angry and yelling at his co-workers.  He reported an incident of getting angry with a gas station clerk and yelling at the man and instances of getting angry at his wife.  He reported that he had very poor sleep and when he did sleep he had nightmares.  The Veteran testified that he bathed every other day and would probably not bathe that regularly if not for his wife.  His spouse indicated that he had periods of anger if he felt she was attacking him for things such as not tidying up the house.  She indicated that the Veteran got anxiety when in crowds.  She indicated that the Veteran had his children and siblings nearby but very rarely interacted with them.  She indicated that she had to ask him to keep himself tidy and remind him to cut his toenails.  

At a March 2011 VA examination, the Veteran was noted to be initially uncooperative because he was upset that he had previously been examined at the facility and he was not happy with the examination report.  The examiner noted that the Veteran was more cooperative after expressing his frustrations.  The Veteran reported serious problems with anger, irritability, and impatience.  He reported getting into a shouting match at a council meeting while trying to volunteer.  He reported problems dealing with supervisors and co-workers when he was working.  He endorsed trouble sleeping, depression, and anxiety.  He reported a strained relationship with his wife.  He indicated that he had no social life and did not like crowds.  He denied suicidal ideations.  Mental status examination revealed that his orientation was normal and his appearance and hygiene were appropriate.  His mood and affect were described as abnormal.  He was noted to be irritable with impaired impulse control and outbursts of anger.  His communication and speech were normal.  Panic attacks, hallucinations, and delusions were absent.  His thought processes were noted to be abnormal.  His judgment was intact but abstract thinking was noted to be absent.  His memory was mildly to moderately abnormal with difficulty with retention of highly learned materials and remembering to complete tasks.  Suicidal and homicidal ideations were absent.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 48.  The examiner indicated that the Veteran had occasional difficulty performing activities of daily living and difficulty establishing and maintaining work and social relationships with a decrease in work efficiency especially during periods of significant stress.   The examiner noted that the Veteran had no difficulty understanding simple commands but he had some difficulty with complex (two to three step) commands.  He was deemed not to be a danger to himself or others.  

Associated with the claims file is a statement from J. Mangold, Ph.D., dated October 5, 2011, which provided the basis for increasing the Veteran's PTSD rating.  Dr. Mangold conducted a review of the record and concluded that the Veteran's PTSD symptoms resulted in severe occupational and social impairments with deficiencies in the areas of work, family relations, and judgment.  He indicated that the Veteran exhibited symptoms such as nearly-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control (particularly uncontrolled anger); neglect of his personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.  To support his opinion he cited to the medical evidence and DRO hearing described above.  He concluded that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service connected PTSD since May of 2009.  

At a February 2014 VA examination, the examiner summarized the Veteran's level of occupational and social impairment resulted in deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The Veteran reported that he had four children from his first marriage and his relationship with three of them was strained as the divorce was bitter and his ex-wife spoke poorly of him and undermined his visits.  He reported that he was happy with his second wife but he had trouble with anger.  He indicated that he had been socially isolated over the years but recently made friends at church.  He reported a history of changing jobs every five years due to problems with anger.  He indicated that he was laid off of his last job in 2009 after he got into a shouting match with another manager and had not worked since then.  The Veteran endorsed a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, chronic sleep impairment, an disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and a worklike setting, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

Records furnished by the Social Security Administration (SSA) indicate that the Veteran did not qualify for disability benefits.  A disability transmittal form indicated that the Veteran's primary diagnosis was essential hypertension and his secondary diagnosis was obesity.  The SSA records reference review of VA treatment records.   

A.  Period prior to October 5, 2011

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings are reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores ranging from 48 to 62 during the relevant time period at issue.  Scores in this range reflect symptoms from serious to mild.  The Veteran's symptoms for the time period at issue are depression, anxiety, chronic sleep impairment, mild memory loss, irritability, and outbursts of anger which are enumerated in the schedular criteria for a 50 percent rating.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are most consistent with a rating of 50 percent.  

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Board acknowledges the Veteran's assertions that he had trouble with anger and did not socialize with other people.  However, he was also noted to have been married for twenty years and enjoyed spending time with his grandchildren at home.  His relationship with his family and his spouse was described as both "good" and strained.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran maintained his marriage for a period of twenty years and at the very least maintained a relationship with his children, albeit a strained relationship with three of them.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with an inability to establish or maintain relationships.

Additionally, while the Veteran endorsed outbursts of anger and irritability, he has consistently been deemed not to be a danger to himself or others.  The Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or spatial disorientation.  The Veteran's spouse indicated that he was neglectful of his grooming; however, he was consistently reported to be adequately groomed at the examinations of record.  His insight and judgment have also consistently been reported to be intact.  Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas prior to October 2011. 

With regard to his occupational functioning, the record reveals that the Veteran stopped working in May 2010 after being laid off from his job.  While Dr. Mangold opined that the Veteran was not employable due to his PTSD, it is of note that Dr. Mangold rendered this opinion following a review of the evidence of record and not based on a mental status evaluation of the Veteran.  During the relevant time period at issue, the VA examiners who conducted mental status examinations found that the Veteran's PTSD resulted in no more than occasional difficulty performing activities of daily living and difficulty establishing and maintaining work and social relationships with a decrease in work efficiency especially during periods of significant stress.  As noted, the Veteran's symptoms as reported above are not consistent with suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or spatial disorientation.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas prior to October 2011.  

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 50 percent disabling prior to October 5, 2011.  The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment.  However, this is to be expected as the Veteran was rated at 50 percent for his PTSD.  Were there no impairment, there would be no justification for such a rating.  As described, the PTSD driven impairment was not shown to be so profound prior to October 2011 as to cause occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 70 percent for the relevant time period at issue.   

B  Period since October 5, 2011

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 70 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant  appeal period at issue.

Turning first to the GAF score that was assigned during the period in question, the Veteran was assigned a GAF score of 55 at VA in May 2012.  A GAF score of 55 is indicative of moderate symptoms.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are not consistent with a rating in excess of 70 percent as he was not found to be totally occupationally and socially impaired (i.e. the criteria for a 100 percent rating).  

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  At the February 2014 VA examination, the Veteran was noted to have been socially isolated over the years but had recently made new friends at church with whom he socialized.  He reported a happy marriage to his spouse although he endorsed problems with anger.  The Veteran's symptoms of PTSD consisted of a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and a worklike setting, and neglect of personal appearance.  These symptoms are enumerated in the currently assigned 70 percent rating.  While the statement from Dr. Mangold indicates that the Veteran is unemployable by virtue of his PTSD symptoms, at no time have the Veteran's PTSD symptoms included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living (including maintenance of minimal hygiene), disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Consequently, the Veteran's PTSD does not causes total occupational and social impairment.  

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 70 percent disabling since October 5, 2011.  The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the rating the Veteran is assigned is in acknowledgement that his PTSD causes deficiencies in most areas.  However, this impairment was not so profound as to cause total occupational and social impairment.  For example, the Veteran has been married for a number of years, and reported having met people at church.  Thus he does not have total social impairment.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 100 percent for the relevant time period at issue.   

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the time period at issue for the Veteran's service-connected PTSD are adequate in this case.  The Veteran's primary symptoms include depressed mood, anxiety, sleep impairment, nightmares,  short-term memory loss, impaired impulse control which caused some occupational and social impairment prior to October 5, 2011, and the same symptoms which caused social and occupational impairment with deficiencies in most areas since October 5, 2011.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted. 


ORDER

An initial rating in excess of 50 percent for posttraumatic stress disorder prior to October 5, 2011, and a rating in excess of 70 percent since October 5, 2011, is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to an earlier effective date for the grant of a TDIU is warranted.  

As an initial point, the Veteran filed a claim of entitlement to a TDIU in May 2010.  On his VA Form 21-8940, he indicated that he had been unemployed since May 5, 2009 based on his service-connected PTSD.  The claim was initially denied in a July 2010 rating decision.  In a July 2012 rating decision, he was granted a TDIU effective October 5, 2011, the date he met the percentage requirements for a TDIU based on his service-connected PTSD and a statement from Dr. Mangold showed that he was unemployable due to his PTSD.  He disagreed with the effective date of assigned for his TDIU.

The Veteran's representative has argued that the Veteran's PTSD rendered him unemployable as early as May 2009.  Statements submitted by the Veteran's representative indicate that the evidence of record, specifically the October 2011 statement from Dr. Mangold, indicates that the Veteran was unemployable since May 2009.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

In the present case, prior to October 5, 2011, service connection had been granted for PTSD rated as 50 percent disabling effective May 29, 2009; tinnitus rated as 10 percent disabling effective May 29, 2009; bilateral hearing loss rated as noncompensably (0 percent) effective May 29, 2009; and blackheads and boils rated as noncompensably disabling effective May 29, 2009.  The combined disability rating was 60 percent effective May 29, 2009.  38 C.F.R. § 4.25, Table I, Combined Ratings Table.  Thus, although he had at least one disability rated at 40 percent disabling, his combined rating was less than 70 percent, and he did not meet the schedular rating criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to October 5, 2011. 

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), a TDIU may be assigned pursuant to 38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance, and must first refer any claim to the Director, Compensation and Pension Service for consideration of TDIU on an extraschedular basis.  In light of the evidence of record suggesting that the Veteran was unemployable prior to October 5, 2011, this should be done.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 C.F.R. § 4.16(b), submit the Veteran's claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU benefits on an extra-schedular basis prior to October 5, 2011.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


